 



EXHIBIT 10.4.1



May 8, 2015    
Ashford TRS Corporation
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254


Ashford TRS VI Corporation
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Ladies and Gentlemen:
Reference is made to that certain Purchase and Sale Agreement (the “Agreement”),
dated as of February 18, 2015, by and between Ashford TRS Corporation, Ashford
TRS VI Corporation and Ashford Select TRS Corporation. Capitalized terms not
otherwise defined in this letter have the meanings assigned in the Agreement.
The undersigned hereby notify you, pursuant to Section 2.3 of the Agreement,
that the Agreement is terminated and of no further force and effect.


Very truly yours,
ASHFORD SELECT TRS CORPORATION
By: /s/ DERIC EUBANKS    
Name: Deric Eubanks
Title: President


